—In an action to recover damages for injury to property, the plaintiff appeals from an order of the Supreme Court, Orange County (Peter C. Patsalos, J.), dated March 27, 2000, which granted the motion of the defendant Town of Greenville for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint insofar as asserted against the Town of Greenville is reinstated.
The Supreme Court erred in awarding summary judgment to the defendant Town of Greenville on the ground that its conduct was not a substantial cause of the contamination to the plaintiff’s well water. The Town failed to make a prima facie showing that the chloride contamination was not substantially caused by the salt storage practices at the Town’s Department of Public Works and Town Hall (cf., Prato v Vigliotta, 253 AD2d 749). Further, the letter of the Town’s engineer to the State Department of Environmental Conservation, which admitted that the contamination is confined to the area in the immediate vicinity of the Town’s Department of Public Works *572and Town Hall, raises a triable issue of fact as to whether the contamination came from the Town’s storage facility. Santucci, J. P., Altman, Luciano and H. Miller, JJ., concur.